SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Amendment No. 6 To SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b) (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) MARATHON PATENT GROUP, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0.0 (Title of Class of Securities) 56585W203 (CUSIP Number) May 1, 2014 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [ x] Rule 13d-1(c) [] Rule 13d-1(d) (Page 1 of 6 Pages) CUSIP No. 56585W203 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 5 SOLE VOTING POWER 62,199 (1) BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 452,413 (2) EACH REPORTING 7 SOLE DISPOSITIVE POWER 62,199 (1) PERSON WITH 8 SHARED DISPOSITIVE POWER 452,413 (2) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 514,612 (1) (2) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.37% (based on 5,489,593 shares of Common Stock outstanding as of March 28, 2014) 12 TYPE OF REPORTING PERSON* IN Includes 52,583 shares of the Issuer’s common stock, par value $0.0001 per share (the “Common Stock”) and 9,616 shares of Common Stock underlying warrants with an exercise price of $6.50 per share. Includes: (i) 5,000 shares of Common Stock held by the Barry and Renee Honig Charitable Foundation, Inc. (the “Foundation”), 30,769 shares of Common Stock underlying Convertible Series A Preferred Stock, which is convertible on a 1:1 ratio into shares of Common Stock held by the Foundation and 7,692 shares of Common Stock underlying warrants with an exercise price of $7.50 per share held by the Foundation; (ii) 39,700 shares of Common Stock held by GRQ Consultants, Inc. (“GRQ”), 3,846 shares of Common Stock underlying Convertible Series A Preferred, which is convertible on a 1:1 ratio into shares of Common Stock held by GRQ and 962 shares of Common Stock underlying warrants with an exercise price of $7.50 per share held by GRQ; (iii) 64,515 shares of Common Stock held by GRQ Consultants, Inc. 401k Plan (“GRQ 401k Plan”), 126,923 shares of Common Stock underlying Convertible Series A Preferred Stock, which is convertible on a 1:1 ratio into shares of Common Stock held by GRQ 401k Plan, 14,423 shares of Common Stock underlying warrants with an exercise price of $6.50 per share held by GRQ 401k Plan, and 31,731 shares of Common Stock underlying warrants with an exercise price of $7.50 per share held by GRQ 401k Plan; (iv) 63,030 shares of Common Stock held by GRQ Consultants, Inc. Defined Benefit Plan (“GRQ Defined Plan”); and (v) 52,320 shares of Common Stock held by GRQ Consultants, Inc. Roth 401k Plan FBO Barry Honig (“GRQ Roth 401k Plan”) and 11,502 shares of Common Stock underlying warrants with an exercise price of $7.80 per share held by GRQ Roth 401k Plan. Mr. Honig is the President of GRQ and the trustee of the Foundation, GRQ 401k Plan, GRQ Defined Plan and GRQ Roth 401k Plan and is deemed to hold voting and dispositive power over shares held by such entities. CUSIP No. 56585W203 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry and Renee Honig Charitable Foundation, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 43,461 (1) EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 43,461 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 43,461 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.01% (based on 5,489,593 shares of Common Stock outstanding as of March 28, 2014) 12 TYPE OF REPORTING PERSON* CO Includes 5,000 shares of Common Stock, 30,769 shares of Common Stock underlying Convertible Series A Preferred Stock, which is convertible on a 1:1 ratio into shares of Common Stock and 7,692 shares of Common Stock underlying warrants with an exercise price of $7.50 per share. CUSIP No. 56585W203 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 44,508 (1) EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 44,508 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 44,508 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.01% (based on 5,489,593 shares of Common Stock outstanding as of March 28, 2014) 12 TYPE OF REPORTING PERSON* CO Includes 39,700 shares of Common Stock, 3,846 shares of Common Stock underlying Convertible Series A Preferred, which is convertible on a 1:1 ratio into shares of Common Stock and 962 shares of Common Stock underlying warrants with an exercise price of $7.50 per share. CUSIP No. 56585W203 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 401k Plan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 4.33% (based on 5,489,593 shares of Common Stock outstanding as of March 28, 2014) 12 TYPE OF REPORTING PERSON* OO (1) Includes 64,515 shares of Common Stock, 126,923 shares of Common Stock underlying Convertible Series A Preferred Stock, which is convertible on a 1:1 ratio into shares of Common Stock, 14,423 shares of Common Stock underlying warrants with an exercise price of $6.50 per share, and 31,731 shares of Common Stock underlying warrants with an exercise price of $7.50 per share. CUSIP No. 56585W203 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. Defined Benefit Plan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.15% (based on 5,489,593 shares of Common Stock outstanding as of March 28, 2014) 12 TYPE OF REPORTING PERSON* OO CUSIP No. 56585W203 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. Roth 401k Plan FBO Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 63,822 (1) EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 63,822 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 63,822 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.16% (based on 5,489,593 shares of Common Stock outstanding as of March 28, 2014) 12 TYPE OF REPORTING PERSON* OO (1) Includes 52,320 shares of Common Stock and 11,502 shares of Common Stock underlying warrants with an exercise price of $7.80 per share. Item 1(a).Name of Issuer: Marathon Patent Group, Inc. (the “Issuer”) Item 1(b).Address of Issuer's Principal Executive Offices: 2331 Mill Road, Suite 100, Alexandria, VA 22314 Item 2(a).Name of Person Filing. The statement is filed on behalf of Barry Honig, the Barry and Renee Honig Charitable Foundation, Inc. (the “Foundation”), GRQ Consultants, Inc. (“GRQ”), GRQ Consultants, Inc. 401k Plan (“GRQ 401k Plan”), GRQ Consultants, Inc. Defined Benefit Plan (“GRQ Defined Plan”) and GRQ Consultants, Inc. Roth 401k Plan FBO Barry Honig (“GRQ Roth 401k Plan”). Item 2(b).Address of Principal Business Office or, if None, Residence. 555 South Federal Highway #450, Boca Raton, FL 33432 Item 2(c).Citizenship. United States/Florida Item 2(d).Title of Class of Securities. Common Stock, par value $0.0001. Item 2(e).CUSIP Number. 56585W203 Item 3.Type of Person Not applicable. Item 4.Ownership. (a) Amount beneficially owned:514,612 (1)(2). (b) Percent of class: 9.37% (based on 5,489,593 shares of Common Stock outstanding as of March 28, 2014). (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 62,199 (1). (ii) Shared power to vote or to direct the vote:452,413 (2). (iii) Sole power to dispose or to direct the disposition of: 62,199 (1). (iv) Shared power to dispose or to direct the disposition of:452,413 (2). (1)Includes 52,583 shares of Common Stock and 9,616 shares of Common Stock underlying warrants with an exercise price of $6.50 per share. (2)Includes: (i) 5,000 shares of Common Stock held by the Barry and Renee Honig Charitable Foundation, Inc. (the “Foundation”), 30,769 shares of Common Stock underlying Convertible Series A Preferred Stock, which is convertible on a 1:1 ratio into shares of Common Stock held by the Foundation and 7,692 shares of Common Stock underlying warrants with an exercise price of $7.50 per share held by the Foundation; (ii) 39,700 shares of Common Stock held by GRQ Consultants, Inc. (“GRQ”), 3,846 shares of Common Stock underlying Convertible Series A Preferred, which is convertible on a 1:1 ratio into shares of Common Stock held by GRQ and 962 shares of Common Stock underlying warrants with an exercise price of $7.50 per share held by GRQ; (iii) 64,515 shares of Common Stock held by GRQ Consultants, Inc. 401k Plan (“GRQ 401k Plan”), 126,923 shares of Common Stock underlying Convertible Series A Preferred Stock, which is convertible on a 1:1 ratio into shares of Common Stock held by GRQ 401k Plan, 14,423 shares of Common Stock underlying warrants with an exercise price of $6.50 per share held by GRQ 401k Plan, and 31,731 shares of Common Stock underlying warrants with an exercise price of $7.50 per share held by GRQ 401k Plan; (iv) 63,030 shares of Common Stock held by GRQ Consultants, Inc. Defined Benefit Plan (“GRQ Defined Plan”); and (v) 52,320 shares of Common Stock held by GRQ Consultants, Inc. Roth 401k Plan FBO Barry Honig (“GRQ Roth 401k Plan”) and 11,502 shares of Common Stock underlying warrants with an exercise price of $7.80 per share held by GRQ Roth 401k Plan. Mr. Honig is the President of GRQ and the trustee of the Foundation, GRQ 401k Plan, GRQ Defined Plan and GRQ Roth 401k Plan and is deemed to hold voting and dispositive power over shares held by such entities. Item 5.Ownership of Five Percent or Less of a Class. Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: May 9, 2014 By: /s/ Barry Honig Barry Honig Barry and Renee Honig Charitable Foundation, Inc. Date: May 9, 2014 By: /s/ Barry Honig Barry Honig GRQ Consultants, Inc. Date: May 9, 2014 By: /s/ Barry Honig Barry Honig GRQ Consultants, Inc. 401k Plan Date: May 9, 2014 By: /s/ Barry Honig Barry Honig GRQ Consultants, Inc. Defined Benefit Plan Date: May 9, 2014 By: /s/ Barry Honig Barry Honig GRQ Consultants, Inc. Roth 401K Plan FBO Barry Honig Date: May 9, 2014 By: /s/ Barry Honig Barry Honig
